Order entered April 22, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00503-CV

                           GWENDOLYN GABRIEL, Appellant

                                              V.

                                MERRY OUTLAW, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-02456

                                          ORDER
       We GRANT John D. Nation’s March 19, 2019 unopposed Motion to Withdraw as Counsel

for appellant Gwendolyn Gabriel in this appeal. We DIRECT the Clerk of the Court to (1) remove

Mr. Nation as counsel for Ms. Gabriel in this cause number and (2) send future communications

in this case to Ms. Gabriel at 1160 South Joe Wilson, Cedar Hill, Texas 75104.


                                                     /s/   ADA BROWN
                                                           JUSTICE